Citation Nr: 1757135	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  09-21 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a prostate disability, to include as due to Agent Orange exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the Army from March 1966 to March 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran timely perfected an appeal to the Board. 

The Veteran testified before the undersigned at a hearing held in March 2011.  A transcript of that hearing has been associated with the Veteran's file.

The Board most recently remanded this issue for additional evidentiary development, to include obtaining outstanding medical records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets having to once again remand this appeal; however, it is necessary to ensure that the Veteran receives all consideration due to him under the law.

In May 2017, the Board requested a specialized medical opinion regarding the etiology of the Veteran's prostate disability, and its purported association with exposure to herbicide agents in Vietnam.  In September 2017, the Board received a responsive medical opinion, a copy of which was forwarded to the Veteran for review and response.  Within 60 days of the mailing, the Veteran submitted a Medical Opinion Response Form.  In it, he indicated that he had additional evidence to submit.  He explicitly did not waive RO consideration of the evidence, and requested that his case be remanded to the RO for consideration of this new evidence in the first instance.  With the form, he enclosed a statement reporting a medical finding of an enlarged prostate prior to his stabbing in 1970. 

Under these circumstances, the Board must remand the matter to the RO for consideration of the claim in light of the additional evidence received, in the first instance, and for issuance of a SSOC reflecting such consideration.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Readjudicate the Veteran's claim of entitlement to service connection for a prostate disability, to include as due to Agent Orange exposure in light of the additional evidence submitted or otherwise obtained since the SSOC in March 2016.  If his claim is not granted to his satisfaction, send him and his accredited representative another SSOC discussing this additional evidence and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.









	(CONTINUED ON NEXT PAGE)
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




